Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The RCE Amendments filed 6 June 2022 now incorporate wherein the sealing structure used for stimulation is moved downhole by a threshold move initiation pressure greater than the stimulant fluid stream pressure and less than the pump stall pressure; and using the sealing structure to re-stimulate previously-stimulated zones. 
The Amendments to re-stimulating previously-stimulated zones appears obvious over Castillo (2015/0176384) as described in the Advisory Action mailed 17 May 2022.
However, the Prior Art fails to disclose or teach moving a sealing structure used for repeated stimulation by a threshold move initiation pressure, especially moving the sealing structure iteratively downhole to re-stimulate previously-stimulated zones.  
The new reference to Ravensbergen (2011/0308817) teaches a single trip BHA (abstract and [0080]) wherein “increase pressure differential across the packer 330 will then move the BHA 302, which is anchored to the sleeve 320, down the casing” ([0088]).  However, this movement is performed merely to move the sleeve 320 from a closed position to an open position ([0088]), not to move the BHA to a next downhole zone.  
More generally, the Prior Art is concerned with equalizing pressure differentials across BHA sealing structures prior to movement through mechanical means, not with creating a pressure differential in order to move the BHA sealing structure downhole.  For example, the reference to Tolman (2001/0050172) is emblematic of the vast majority of the Prior Art and teaches “The upper equalization port 116 may be connected to a lower equalization port 122 via tubing through the inflatable, re-settable packer 120. Both the circulation port 114 and the upper equalization port 116 would preferably be open in the "running position", thereby allowing pressure communication between the internal coiled-tubing pressure and the coiled tubing by casing annulus pressure. Within this document, "running position" refers to the situation where all components in the bottomhole assembly possess a configuration that permits unhindered axial movement up and down the wellbore” ([0074]).  Other Prior Art similarly appears to use pressure to change the configurations of the BHA, such as by opening or closing various ports, but not to move the BHA.
Accordingly, only one with the benefit of the current disclosure would provide a sealing structure used for stimulation that is moved downhole by a threshold move initiation pressure greater than the stimulant fluid stream pressure and less than the pump stall pressure.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674